Citation Nr: 0949067	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-30 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2009, the Veteran withdrew his 
personal hearing request.  Jurisdiction over the appeal 
currently resides with the RO in Chicago, Illinois.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that bilateral hearing loss was present in-
service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that a 
current bilateral hearing loss disability is related to 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in August 
2006 and October 2006, prior to the November 2006 rating 
decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the Board finds that even if the above 
letters failed to provide the Veteran with adequate 38 
U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the November 2006 rating 
decision and July 2007 statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified 
records including the Veteran's treatment records from the 
Danville VA Medical Center and records from J.B. Sherry, Inc.  
The record also shows that the Veteran was afforded a VA 
examination in November 2006 which is adequate for the Board 
to adjudicate the claim because the examiner provided a 
medical opinion as to the origin of the Veteran's bilateral 
hearing loss as well as a rational for this opinion after a 
review of the record on appeal and an examination of the 
claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board recognizes the fact that the Veteran's service 
treatment records have not been associated with the claim's 
file because they were destroyed at the fire at the National 
Personnel Records Center (NPRC).  In this regard, where, as 
here, "service medical records are presumed destroyed, . . . 
the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The cases, however, do not establish a 
heightened "benefit of the doubt," but rather only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed.  The case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

However, the record shows that the RO in August 2006 notified 
the Veteran that his service treatment records were destroyed 
in the fire at NPRC and invited him to provide VA with any 
copies of these records that he may have in his possession.  
However, no additional records were thereafter provided by 
the Veteran.  Moreover, VA in August 2006 and October 2006 
attempted without success to obtain and associate with the 
record on appeal alternative service treatment records.  
Therefore, the Board finds that adjudication of this claim 
may go forward without an additional search for alternative 
service treatment records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his bilateral hearing loss was 
caused by his exposure to small arms and artillery fire while 
in combat in Korea.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty was 
artillery and his DD 214 shows he served in Korea during the 
Korean War.  Moreover, the Board finds that the Veteran is 
both competent and credible to report on the fact that he had 
exposure to loud noise while on active duty.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, the Board will concede that the Veteran had 
acoustic trauma while on active duty.  

However, while the Veteran's service treatment records are 
not available, the post-service record is negative for 
complaints, diagnoses, or treatment for hearing loss for over 
half a century after his 1954 separation from active duty.  
See May 2006 audiogram from J.B. Sherry, Inc.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
based on in-service incurrence must be denied despite the 
fact that the Veteran was exposed to acoustic trauma while on 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

There is also no evidence of compensable sensorineural 
hearing loss within one year of service separation.  
Accordingly, entitlement to service connection for bilateral 
hearing loss based on the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 must also be denied.  
 
As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1954 and first 
being seen with bilateral hearing loss in 2006 to be 
compelling evidence against finding continuity.  See May 2006 
audiogram from J.B. Sherry, Inc.; November 2006 VA 
examination.  Put another way, the over half a century gap 
between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily against 
his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with hearing people talk since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  However, upon review of the claim's folder, 
the Board finds that the Veteran's assertions that he has had 
this problem since service are not credible.  In this regard, 
the Veteran and his representative's claims are contrary to 
what is found in the post-service medical records.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder 
for over five decades following his separation from active 
duty, than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for bilateral 
hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral hearing loss and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the November 2006 VA audiological examiner opined that it was 
not.  This opinion was based on a claims file review, and 
interview and evaluation of the Veteran.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  In addition, a 
rationale was provided which highlighted the veteran's post-
service noise exposure and lack of continuity of 
symptomatology since service in order to explain the lack of 
nexus to service. 

As to the Veteran's and his representative's claims that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure, the Board 
finds that this condition may not be diagnosed by its unique 
and readily identifiable features because special equipment 
and testing is required to diagnose hearing loss as defined 
by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
bilateral hearing loss was caused by service not credible.  
Routen, supra; see also Bostain, supra.   Moreover, the Board 
also places greater probative value on the November 2006 VA 
examiner's opinion which found that this disability was not 
caused by his military service after an examination of the 
claimant and a review of the record on appeal than the 
Veteran's and his representative's claims. 

Based on the discussion above, the Board also finds that 
service connection for bilateral hearing loss is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


